Title: To George Washington from Nicholas Cooke, 6 November 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence November 6th 1776.

The General Assembly of this State have ordered Two Battalions to be immediately raised agreeable to the Requisition of the Hon’ble Continental Congress signified to them in a Letter from the President of that August Body.
Congress recommended that a Committee should be appointed to repair to the Army, and there appoint the Officers, but as your Excellency was pleased to inclose in your Favour of the 12th ulto a List of such Gentlemen as would be agreeable to you to receive Commissions, the General Assembly strictly adhered to your Nomination, although Lieutenant Pendleton & Lieut. Crandall belong to the State of Connecticut and Ensign Hunni⟨well⟩ to Massachusetts Bay. Col. Varnum is complimented with ⟨a⟩ Commission by this State; but as Gen. Greene in his Letter has signified that Col. Varnum will decline the Appointment the Vacancy can be filled with Col. Greene who was upon the Canada Expedition.
The General Assembly have not appointed any of those Gentlemen who are now upon their Parole, but leave that Trouble for your Excellency and General Greene to do, as soon as they may consistent with Honor receive Commissions.
Your Excellency was pleased to mention the Advantag⟨es⟩ that would result to the Army by a judicious Choice of Men of strict Honor, and Reputation to officer the Two Battalion⟨s.⟩ The General Assembly are

very sensible of the great Benefit that will arise by having such Men only appointed, and as the Officers in the Two old Battalions have been immedia⟨tely⟩ under your Excellency’s Command, and the Two Battalions heretofore raised by this State have now joined the Army General Assembly could devise no better Means of effecting that salutary Measure than referring the filling up of all Vacancies in the Two Battalions now raising to your Excellency and General Greene, which they have done, and desire that the Officers nominated may belong to this State as they suppose this to be the Meaning of Congress; and request your Excellency that those appointed may immediately inlist every Man possible belonging to the Four Rhode Island Battalions in order to complete ⟨this State’s⟩ Quota; and that you would be pleased to give ⟨every necessary⟩ indulgence to the inlisting Officers ⟨that can be consistently done⟩ to effect the same.
⟨The Assembly requests that your⟩ Excellency would immediately dispatch as many ⟨recruiting⟩ Officers to this State as can ⟨well⟩ be spared from Duty ⟨in order⟩ to effect the completing of the Battalions if they ⟨cannot be⟩ reinlisted out of the Rhode Island ⟨Forces⟩ now in the Army. Attention will be paid to the Officers sent upon this Occasion that they be such as ⟨are most likely to succeed in⟩ the Business. The General Assembly being extremely anxious that the Two Battalions should be forthwith raised have as a farther Encouragement for the Soldiers to inlist granted a Bounty of Twenty Dollars to be paid by this State to each & every non-⟨commissio⟩ned Officer and ⟨private⟩ Soldier who shall so inlist ⟨over & above the Provision m⟩ade for them by Congress.
⟨Messrs Hazard & Holden⟩ the Bearers, will deliver to your Excellency  Commissions for the Officers which you will please ⟨to cause⟩ to be immediately filled & delivered to the Gentlemen you approbate.
Your Excellency will be pleased to excuse the Trouble that the General Assembly have laid on you from the Necessity, they not knowing who will accept of Commissions.
Messrs Haszard and Holden are appointed Pay-Masters to the Battalions ordered to be raised by this State, and are furnished with Money to pay the extra Bounty allowed by this State, and are to assist in inlisting the Men. At the Request and in Behalf of the General Assembly I have the Honor to subscribe myself with great Esteem and Respect, Your Excellency’s Most obedient humble Servant

Nichs Cooke

